     Case
MIED (Rev. 8/07)2:20-cv-13435-TGB-PTM
                Notice of Correction               ECF No. 13, PageID.47 Filed 07/23/21 Page 1 of 1


                                            UNITED STATES DISTRICT COURT
                                            EASTERN DISTRICT OF MICHIGAN

TRIDINA DENISE ALLEN,


                   Plaintiff(s),                                           Case No. 20-13435

v.                                                                         Judge Terrence G. Berg

SOCIAL SECURITY, COMMISSIONER OF,                                          Magistrate Judge Patricia T. Morris


                   Defendant(s).
                                                          /

                                                  NOTICE OF CORRECTION

         Docket entry number       13   , filed      07/23/2021            , has been modified. The explanation for the correction

is stated below.

               The docket entry was made on the wrong case.
               The corresponding document image was missing or incomplete.
               The wrong document image was associated.
               The wrong judicial officer was listed on the case docket.
               The filer information was inaccurate or omitted from the docket text.
               The judicial officer information was inaccurate or omitted from the docket text.
               The docket text was changed to include the Partial Payment Order.
               Other:



         If you need further clarification or assistance, please contact         AMANDA CHUBB            at (313) 234-2644 .



                                                                             D         , CLERK OF COURT


Dated: July 23, 2021                                                /S/A. CHUBB
                                                                    Deputy Clerk
